Citation Nr: 0414050	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  02-11 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Jackson, Mississippi


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
(West 2002) for back and vein disorders claimed to be the 
result of treatment at a Department of Veterans Affairs (VA) 
medical facility in 1953.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

John J. Crowley, Senior Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to December 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 determination that denied the 
benefits sought from the Jackson, Mississippi, RO.  A notice 
of disagreement (NOD) was received in November 2001.  A 
statement of the case (SOC) was issued in July 2002.  A 
substantive appeal was received from the veteran in August 
2002.  In September 2002, the veteran testified during a 
hearing before the RO; a transcript of that hearing is of 
record.  At this hearing, the veteran clarified that he is 
seeking compensation for back and vein problems based on VA 
treatment in 1953 (Transcript [T.] at pages 1 and 2).  A more 
precise date is not provided.    

In May 2004, the veteran's motion to advance this case on the 
Board's docket was granted.

The RO is in the process of adjudicating additional claims 
raised by the veteran, including the issues of service 
connection for post-traumatic stress disorder, the residuals 
of dysentery, and hearing loss.  These claims have not been 
fully adjudicated by the RO and are not before the Board at 
this time.     


FINDINGS OF FACT

1.  The veteran filed the instant claim after October 1997.

2.  Any additional disability (if any) the veteran has 
following hospitalization and treatment, including surgery, 
at a VA Medical Center (VAMC) in 1953 did not result from 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar incidence of fault on the part of the 
VA, nor is it the result of an event that was not reasonably 
foreseeable.  


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
benefits for additional disability claimed to be the result 
treatment at a VAMC in 1953 are not met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.358 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 2001, the veteran filed a claim seeking 
compensation for a back and vein disorder caused by 
complications from surgery in the 1960's.  In March 2001, the 
RO requested the veteran provide the exact dated of VA 
treatment.  In an April 2001 response, he stated that he did 
not have the dates of treatment, though did report treatment 
at the Hines VAMC for a stomach and kidney disorder.  The 
veteran requested that the RO obtain records from this VAMC.

In February 2002, the Hines, Illinois, VAMC, provided the RO 
with treatment records of the veteran.  From August to 
September 1952, the veteran was treated for a right renal 
calculus and hookworm disease.  In February 1953, a right 
heminephrectomy was performed.  During this treatment, no 
back or vein disorder is indicated.  The pertinent diagnosis 
indicates a calculus, right kidney, with secondary calyceal 
diverticulum, right upper calyx, operated, treated, and 
improved.  He was discharged from the VAMC in April 1953. 

In his August 2002 substantive appeal, the veteran contends 
that his back and vein rupture was due to kidney surgery, due 
to VA treatment.  As noted above, at the hearing held before 
the RO, the veteran clarifies that he is seeking compensation 
based on VA treatment in 1953 (T. at page 2).  A more precise 
date is not provided.  The veteran contends that he suffered 
staph infection due to VA treatment (T. at page 3).  He 
testified that he has had problems with his legs since this 
treatment (T. at page 4).  The veteran also indicates that 
records from doctors who have treated him for this disorder 
(and have since died) were not available or that he did not 
know how to located them (T. at pages 7 to 10).

Private and VA treatment records obtained by the RO appear to 
indicate the current existence of the disorders as issue.  
However, no medical record indicates an association between 
these disorders and either service or treatment by the VA in 
1953.  No medical record indicates the existence of these 
disorders until years after VA treatment in 1953.  

To assist the veteran with his claim, a VA medical opinion 
was obtained in July 2003.  Within this report, the doctor 
notes that he has had the opportunity to review the veteran's 
claims file.  The doctor states, in pertinent part:

A review of the C-file was made and there 
is no evidence to support that [the 
veteran's] present amputation of the 
right leg is secondary to venous disease 
of the right leg.  It was not a result of 
negligence or fault at the time of the 
surgery in 1953, for a partial 
nephrectomy.  The veteran's claim that 
the doctor was unqualified who 
administered the anesthetic is unfounded 
by medical evidence.  Concerning the 
surgical hernia and the surgery site for 
the nephrectomy, this is a known 
complication of any type [of] abdominal 
surgery and is not the result of 
negligence or fault. 

The veteran in this case does not contend that his 
disabilities are the result of his military service.  
Instead, he contends that his disabilities are the result of 
VA treatment and seeks compensation under 38 U.S.C.A. § 1151.  
Effective October 1, 1997, the United States Congress amended 
38 U.S.C.A. § 1151.  See § 422(a) of PL 104-204.   The 
purpose of the amendment was, in effect, to overrule the 
United States Supreme Court decision in Brown v. Gardner, 115 
S. Ct. 552 (1994), which held that no showing of negligence 
was necessary for recovery under § 1151.  In pertinent part, 
§ 1151, as amended, reads as follows:

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and the disability or 
death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the veteran under 
any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the 
proximate cause of the disability or 
death was:

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to § 1151 benefits, all three of the 
following factors must be shown:  (1) Disability/additional 
disability, (2) That VA hospitalization, treatment, surgery, 
examination, or training was the cause of such disability, 
and (3) That there was an element of fault on the part of VA 
in providing the treatment, hospitalization, surgery, etc., 
or that the disability resulted from an unforeseen event. 

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. 
§ 3.358, in pertinent part also provides that compensation 
"is not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran, 'Necessary 
consequences' are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered."  38 C.F.R. § 3.358 
(c)(3).

The veteran alleges, in essence, that treatment at the VAMC 
in 1953 has caused back and vein disorders.  The U.S. Court 
of Appeals for Veterans Claims (Court) has made clear that a 
layperson is not competent to provide evidence in matters 
requiring medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  A reviewing physician in July 2003 
opined that there is no grounds for a 1151 claim in this case 
due to negligence or fault in either his residual surgical 
hernia or in the right leg amputation allegedly a result of 
damaged veins during the course of an anesthetic in 1953.  
There is no competent (medical) evidence to the contrary.  

Regarding any other residuals of the surgery, such as the 
surgical scar, there simply is no evidence that any current 
disability is due to negligence, carelessness, lack of proper 
skill, error in judgment, or any other instance of fault on 
the part of VA in 1953.  No unforeseen event is shown.  

In summary, all competent evidence of record is to the effect 
that the veteran's treatment, including surgery, in 1953 was 
proper and that he does not have residual disability that is 
not a necessary consequence of the treatment provided.  The 
July 2003 medical opinion, which the Board believes is 
entitled to great probative weight, provides only negative 
evidence against this claim.  The veteran's unsupported lay 
allegations are insufficient to establish his claim.  The 
preponderance of the evidence is against the claim.  



Duties to Notify and Assist

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  
Through the March 2001 and July 2001 letters from the RO to 
the veteran regarding his claim, the July 2002 SOC, and the 
September 2003 supplemental SOC (SSOC), the RO notified the 
veteran and his representative of the legal criteria 
governing the claim, the evidence that had been considered in 
connection with his appeal, and the bases for the denial of 
his claim.  Consequently, the Board finds that the veteran 
has received sufficient notice of the information and 
evidence necessary to support his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board finds that the RO's March 2001 and July 2001 
letters to the veteran, along with other communications 
issued by the RO to the veteran, as well as the hearing held 
before the RO, satisfies the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  The veteran has 
responded to this request for information, and additional 
medical records were obtained.  

In addition to the above-cited authority, the Board points 
out that, in the recent decision of Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the Court held that proper VCAA notice 
should notify the veteran of: (1) the evidence that is needed 
to substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to this claim (or claims).  

With regard to duty to inform the veteran of the evidence 
that is needed to substantiate the claim (the first Pelegrini 
notice requirement), the letter of July 2001 (page two) 
notifies the veteran of the importance of showing a current 
disability and showing an injury or disability based on VA 
treatment.  

With regard to the duty to notify the veteran of evidence, if 
any, to be obtained by the VA (the second Pelegrini notice 
requirement), the letter of July 2001 (page one) indicates 
that to help complete his application, the RO would request 
medical records from any VA medical center which treated him, 
along with other actions which were undertaken, including the 
obtaining of a VA medical opinion.

With regard to the duty to notify the veteran of the 
evidence, if any, is to be provided by the claimant (the 
third Pelegrini notice requirement), the July 2001 letter 
(pages two and three) informed the veteran of evidence the VA 
needed from him. 

With regard to the duty to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
this claim (the fourth Pelegrini notice requirement), in July 
2001, the RO requested that the veteran submit evidence of 
injury incurred in or aggravated by his VA treatment (page 
two).  

Beyond the above, at hearing held at the RO in September 
2002, the RO and the veteran underwent a detailed discussion 
over the evidence that was available (T. at pages 3 to 5).  
At this time, the veteran clearly indicates that he has no 
additional evidence to submit and is not aware of any 
evidence that would support his claim that the RO has not 
already obtained or could obtain.  In September 2003, he 
requests that his case be forward to the Board as soon as 
possible. 

Pelegrini also held that the held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In the case before the Board at this 
time, VCAA notice was provided in July 2001, before the 
September 2001 rating action.  Based on the above, the Board 
finds that the Pelegrini requirements have been met.  In any 
event, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication, if it exists in this case, is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.  

In adjudicating this case, the Board notes that additional 
outpatient treatment records were obtained by the RO 
following the September 2003 SSOC.  The Board has reviewed 
these treatment records and finds that they are not pertinent 
to the veteran's claim, as they do not indicate a disability 
related to VA treatment in 1953.  Most of the records do not 
refer to the disorders at issue.  Accordingly, this evidence 
is not pertinent to the veteran's current claim.  As a 
result, an additional SSOC is not warranted.  Such an action 
would only lead to unnecessary delay in the adjudication of 
this case.       

The Board also finds that the duty to assist the veteran has 
been met in this case.  A VA medical opinion has been 
undertaken and the RO has obtained all pertinent medical 
records that, based on the veteran's testimony, can be 
obtained.  In October 2003, as requested by the veteran, he 
was provided a copy of his entire claims file.  Neither the 
veteran or his representative has indicated that there is any 
outstanding pertinent evidence that the RO has not already 
obtained or attempted to obtain that could be obtained.  
Review of this case indicates no pertinent medical evidence 
that would support the veteran's claim is available.  Under 
these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding with a decision at 
this time.  
 
ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability that is claimed to have resulted 
from treatment at a VAMC in 1953 is denied.


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



